DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-17 and 19-21, as recited in an amendment filed on July 6, 2020, were previously pending and subject to a final office action filed on September 16, 2020 (the “September 16, 2020 Final Office Action”).  On January 15, 2021, Applicant filed a Request for Continued Examination in accordance with 37 CFR 1.114, where Applicant: amended claims 1, 2, 5, 9, 10, 11, 19, and 21; canceled claims 3, 4, 6-8, 12, 13, 15-17; and added new claims 22-31 (the “January 15, 2021 RCE”).  Claims 1, 2, 5, 9-11, 14, and 19-31, as recited in the January 15, 2021 RCE, were previously pending and subject to a non-final office action filed on April 28, 2021 (the “April 28, 2021 Non-Final Office Action”).
On August 30, 2021, Applicant submitted further amendments to claims 1, 9, 10, 21, and 26 (the “August 30, 2021 Amendment”).  Claims 1, 2, 5, 9-11, 14, and 19-31, as recited in the August 30, 2021 Amendment, are currently pending and subject to this final office action below.

Notice to Applicant
	The office action filed on September 22, 2021 (the “September 22, 2021 Office Action”) was inadvertently mislabeled as a non-final office action, when it should have been labeled as a final office action.  This error is deemed to affect Applicant’s ability to reply to the September 22, 2021 Office, and was called to the attention of the USPTO within one month of the filing date of the September 22, 2021 Office Action. See MPEP § 710.06.  Therefore, the September 22, 2021 Office Action is withdrawn and this office action is intended to replace the September 22, 2021 Office Action.  Applicant’s period for reply is restarted and set to expire three months from the mailing of this communication. See id.

Response to Applicant’s Remarks
Response to Applicant’s Remarks Concerning Objections of Claims
	Applicant’s arguments, see Applicant’s Remarks, p. 8, filed August 30, 2021, with respect to the objections of claims 9 and 26 for minor informalities, have been considered but they are moot in light of Applicant’s amendments.  Applicant amended claims 9 and 26 to remove and/or correct the minor informalities in the claims.  Therefore, the claim objections for minor informalities are moot and hereby withdrawn.

Response to Applicant’s Remarks Concerning Rejections under 35 U.S.C. § 112(b)
	Applicant’s arguments, see Applicant’s Remarks, p. 8, filed on August 30, 2021, with respect to rejections of claims 9 and 21 under 35 U.S.C. § 112(b), have been considered but they are moot in light of Applicant’s amendments.  Applicant amended claims 9 and 21 to overcome the lack of antecedent bases issues, which caused the indefinite issues under 35 U.S.C. § 112(b) that were identified in the April 28, 2021 Non-Final Office Action.  Therefore, the rejections under 35 U.S.C. § 112(b) are moot and hereby withdrawn.

Response to Applicant’s Remarks Concerning Rejections under 35 U.S.C. § 103
Applicant’s arguments, see Applicant’s Remarks, pp. 9-12, filed August 30, 2021, with respect to rejections of claims 1, 2, 5, 9-11, 14, and 19-31 under 35 U.S.C. § 103, in view of Shiga et al. (Pub. No. US 2011/0201902), as modified by: Hu et al. (Pub. No. US 2014/0099614); Young et al. (Pub. No. US 2014/0214441); and Pacione et al. (Pub. No. US 2013/0158367), have been considered, but they are moot in light of Applicant’s amendments to independent claims 1 and 10.  Therefore, the combinations of the references previously cited in the April 28, 2021 Non-Final Office Action are not used to teach the newly amended claim limitations in claims 1 and 10.  Consequently, any arguments pertaining to the newly 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. See MPEP § 2181 (I).  Such claim limitations are:
- “analytical engine” in line 1 of claim 7 and lines 1-2 of claim 16; and
- “communication unit” in line 2 of claim 10.
- In regard to the “analytical engine” - The specification further discloses sufficient structure for the “analytical engine,” wherein Applicant describes the analytical engine as comprising code executed in a processor. See paragraph [0009] of Applicant’s specification as filed.  Therefore, the analytical engine is interpreted as code (i.e., software) executed on a processor.
- In regard to the “communication unit” - The specification discloses sufficient structure for the “communication unit.”  In paragraphs [0068]-[0072] of Applicant’s specification as filed, Applicant discloses that its system includes a “communicative electronic device” which contains a claim 10.  Therefore, Examiner is interpreting the phrase “a communication unit” described in claim 10 as any of the “communicative electronic devices” described in paragraph [0069] of Applicant’s specification as filed (i.e., any smart phone or cellular telephone, a personal digital assistant (PDA), netbook, laptop computer, or a device such as a heart rate or blood pressure monitor, weight measurement scales, exercise equipment, or the like) (and any of their equivalents)).
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over:
- Shiga et al. (Pub. No. US 2011/0201902) in view of:
- Tran (Pub. No. US 2013/0095459);
- Bosworth et al. (Pub. No. US 2011/0125680);
- Mills et al. (Pub. No. US 2014/0114680); and
- Pacione et al. (Pub. No. US 2014/0221791).

	Regarding claim 1, Shiga teaches:
		- a method for providing health scores of a plurality of individuals, comprising (Shiga, paragraphs [0014], [0024], and [0028]; In paragraphs [0014] and [0028], Shiga teaches a method for determining a health condition from an evaluation subject using a comprehensive health index (i.e., health score).  In paragraph [0024], Shiga further teaches that its method provides health scores of a plurality of individuals, by showing that its display means may further display the evaluation of the health condition of the user and an average value of an improvable factor in a person of the same age and gender as the evaluation subject (i.e., providing a health score of at least one other individual is the equivalent of providing health scores of a plurality of individuals).):
			- receiving, by at least one processor, health data and extrinsic data as parameters for computation of a health score of a first individual (Shiga, paragraphs [0049]-[0052]; In determining the health condition of a subject, the health determining method taught in Shiga includes calculating various types of indices that may directly or indirectly influence a person’s health.  These indices are obtained by measurement or input.  The indices are classified into categories, including a biological index (i.e., health data) and a lifestyle index (i.e., extrinsic data).  In paragraph [0050], the biological index includes blood pressure related index (systolic blood pressure, diastolic blood pressure), blood glucose related index (blood glucose value at time of empty stomach, as needed blood glucose value), body composition related index (weight, body fat percentage, muscle rate), and serum total cholesterol and the like.  The biological index is useful as information for objectively and quantitatively i.e., health data).  The lifestyle index as an indicator of daily body activity and lifestyle habit, including exercise related index (intermittent walking time per unit time, continuous walking time, number of continuous walking, regularity of walking pattern, etc.) sleep related index (sleeping time, number of times of roll-over, number of times of breathing, etc.), diet related index (consumed amount of calorie, time of dinner, alcohol ingestion frequency, etc.), and other information (smoking habit or not, etc.).  The lifestyle index basically can be controlled by his/her will, and is the target of control (improvable factor) for maintaining and improving health (i.e., extrinsic data).  In paragraph [0052], Shiga teaches that the comprehensive health index (i.e., a health score of a first individual) is obtained from the calculation result of the composite indicator.  Further, in paragraph [0051], Shiga teaches that [t]he “comprehensive health index” (i.e., a health score of a first individual) is the criterion indicating the relative health condition of an individual in a parent population based on the correspondence of the plurality of composite indicators and the tendency of the actual age of the large scale parent population, and the numerical value thereof.  The comprehensive health index includes the health age, the health deviation value (i.e., a health score), and the like.);
			- combining the received health data and extrinsic data using an algorithm being implemented as code executing in at least one processor so as to compute a first health score of the first individual, wherein the algorithm causes parameters comprising one portion of the received health data and extrinsic data to interact with parameters comprising another portion of the health data and extrinsic data, and further wherein the algorithm accounts for the determined likelihood of at least one health risk in the computer first health score (Shiga, paragraphs [0028], [0051], [0052], and [0059]; Paragraph [0051] teaches that the comprehensive health index (i.e., a first health score) is obtained from calculating the composite indicators (i.e., the risk factors).  The composite indicators are risk factors with respect to illness or state of a specific body organ/function (i.e., healthiness) based on a relationship of the various biological indices and the lifestyle indices related to that that specific body organ or function.  Paragraph [0051] further teaches that the comprehensive health index is based on the correspondence of composite indicators (i.e., the first health score is based on the risk factors).  Paragraph [0052] teaches that the when evaluating the [user’s] health condition with the CHECK function (risk estimating function) of FIG. 1, the composite indicator is first calculated from the measurement value and the like of the biomarker along the influence propagation model, and the comprehensive health index is obtained from the calculation result of the composite indicator (i.e., the algorithm for calculating the first health score accounts for the user’s health risks).  Paragraph [0052] further teaches that the biomarker that is the factor for lowering the comprehensive health index and the composite indicator is specified by tracking the influence propagation model in the opposite direction, and the effective lifestyle index for improving the relevant biomarker can be extracted (i.e., the algorithm causes the parameters comprising one portion of the data to interact with parameters comprising another portion of the data).  Further, paragraph [0059] teaches that the method is implemented by a health condition determining device, which includes a central processing unit (i.e., a processor).);
			- determining, by at least one processor based on the received health data and the received extrinsic data, a likelihood of at least one health risk (Shiga, paragraph [0046]; Paragraph [0046] teaches that the function related to "CHECK" includes "biological information measuring function" for measuring the daily health condition and "risk estimating function" for estimating the future risk (i.e., determining a likelihood of at least one health risk based on the received health and extrinsic data) and evaluating the comprehensive health condition from the information obtained by measurement.); and
			- outputting, by at least one processor, to an interface operated by the first individual, the first health score of the first individual (Shiga, paragraphs [0024], [0059], and [0063]; the comprehensive health index (i.e., the first health score of the first individual) is viewed by the user on the panel display (i.e., interface) of health condition determining device (i.e., a computing device operated by a first individual).).
		- Shiga does not explicitly teach a method/system with a processor arranged to execute code comprising: 
 verifying, by at least one processor, integrity of at least one of the received health data and the received extrinsic data;
- applying, by at least one processor, artificial intelligence to the received health data and extrinsic data to learn statistical lifestyle data of the first individual;
- determining, by the at least one processor at least in part using the determined statistical lifestyle data of the first individual, a plurality of modifiable risk factors that each respectively has potential impact to alter the first health score of the first;
- calculating, by the at least one processor a second health score of the first individual as a function of the first health score and a respective one of the plurality of modifiable risk factors;
- determining, by at least one processor, a difference between the second health score and the first health score;
- selectively outputting to the interface, by at least one processor, the second health score and, as a function of the determined difference between the second health score and the first health score, information associated with the respective one of the plurality of modifiable risk factors;
- providing, by at least one processor to at least one second computing device, as a function of information received from the first individual, an access token that provides access control rights by others to the first health score of the first individual;
- in response to receiving, by at least one processor, the access token from the at least one second computing device, providing the first health score of the first individual to the at least one second computing device;
- in response to receiving, by at least one processor, at least one other access token which was previously transmitted to the at least one second computing device, providing at least one health score respectively associated with at least one other of the plurality of individuals and at least one other access token; and
wherein the first health score of the first individual is available to at least one other computing device, as a function of the access token.
- However, in analogous art of health monitoring systems, Tran teaches a method and system, comprising:
- applying, by at least one processor, artificial intelligence to the received health data and the extrinsic data to learn statistical lifestyle data of the first individual (Tran, paragraph [0057]; Paragraph [0057] teaches that a module 50 monitors the patient’s vital signs such as ECG/EKG and generates warnings should problems occur.  In this module, vital signs can be collected and communicated to the server 20 using wired or wireless transmitters.  In one embodiment, the server 20 feeds the data to a statistical analyzer such as a neural network (i.e., applying artificial intelligence to the received patient data to learn statistical lifestyle data of the first individual) which has been trained to flag potentially dangerous conditions.  The neural network can be a back-propagation neural network, for example.  At the end of paragraph [0057], Tran teaches that once trained, the data received by the server 20 can be appropriately scaled and processed by the statistical analyzer.  In addition to statistical analyzers, the server 20 can process vital signs using rule-based inference engines, fuzzy logic, as well as conventional if-then logic.  Additionally, the server can process vital signs using Hidden Markov Models (HMMs), dynamic time warping, or template matching, among others (i.e., other examples of artificial intelligence models that are used to analyze the patient data).   Paragraph [0057] also teaches that this feature is beneficial, because the statistical analyzer is trained with training data where certain signals are determined to be undesirable for the patient, given his age, weight, and physical limitations, among others.  For example, the patient's glucose level should be within a well-established range, and any value outside of this range is flagged by the statistical analyzer as a dangerous condition (i.e., using artificial intelligence to learn statistical lifestyle data of the first individual).).
	Therefore, it would have been obvious to one of ordinary skill in the art of health monitoring systems at the time of the effective filing date of the claimed invention to modify the method and system taught by Shiga, to include a step and feature directed to applying an artificial intelligence model to Tran, in order to determine when patient data is undesirable, given the patient’s attributes, such as, age, weight, and physical limitations, among others. See Tran, paragraph [0057]; see also MPEP § 2143 G.
	- Further, in analogous art of systems and methods for determining health risks for a patients, Bosworth teaches a system and method, comprising:
- determining, by the at least one processor at least in part using the determined statistical lifestyle data of the first individual, a plurality of modifiable risk factors that each respectively has potential impact to alter the first health score of the first user (Bosworth, paragraphs [0018] and [0043]; Paragraph [0018] teaches that risk factor data can be processed by a risk factor coaching engine to determine health risks of a user (i.e., determining a plurality of modifiable risk factors that based in part on lifestyle data of the first individual).  Paragraph [0043] teaches that the risk factor coaching engine 126 may execute protocol rules on user data related to user health risks.  The health risk user data may include attributes for a user condition, habit, family history, or statistic that may negatively affect or cause risk to the health of a user (i.e., the risk factors potentially have an impact to alter the users health (i.e., the first health score)).  For example, a risk factor coaching engine 126 may be executed to evaluate a rule which identifies the risk of heart disease (e.g., a modifiable risk factor).  Heart disease risks may be identified using health risk attributes such as user age, family history of heart disease, smoking habits, cholesterol, blood pressure, BMI, diabetes, stress, and alcohol consumption (i.e., the user’s lifestyle data is used to identify the plurality of modifiable risk factors).  Paragraph [0018] teaches that this feature is beneficial for providing a user that is subject to health risks with information, recommendations, alerts via other coaching engines, and appointments with health care professionals.).
Therefore, it would have been obvious to one of ordinary skill in the art of systems and methods for determining health risks for a patients at the time of the effective filing date of the claimed invention to further modify the method and system taught by Shiga, as modified in view of Tran, to incorporate a step and feature directed to determining health risk factors which impact a person’s health based in part on the person’s lifestyle data, as taught by Bosworth, in order to provide a user that is subject to health Bosworth, paragraph [0018]; see also MPEP § 2143 G.
	- Further, in analogous art of health methods and systems, Mills teaches an interactive health assessment system and method, comprising:
- calculating, by the at least one processor a second health score of the first individual as a function of the first health score and a respective one of the plurality of modifiable risk factors (Mills, paragraphs [0116]- [0118]; Paragraph [0117] teaches that a potential health score may be calculated by replacing the user’s current topic-specific sub-score in the respective category with a perfect score or other suitable score or adjusted score (i.e., calculating a second health score as a function of the first health score), and recalculating.  Paragraph [0116] teaches that the user’s current score may be presented with a list of health categories, where each category may be accompanied by information or commentary related to the health risks which may be experienced if the user continues with their present behavior/health condition and does not improve their score in that particular category (i.e., the first health score is accompanied by a plurality of modifiable risk factors).  For example, a user with a poor score in the alcohol consumption category may be informed that high alcohol consumption may lead to adverse health conditions, such as heart disease or liver disease.  Additionally, information may be provided to the user with suggestions to improve their score in a category which has been indicated as fair or poor. (Since the user’s current score and information related to the health risks if the user’s present behavior/health condition does not improve are used to calculate the perfect/potential score in paragraph [0117], one of ordinary skill in the art of health assessment systems and methods would recognize that this disclosure explicitly teaches that the perfect/potential health score (i.e., second health score) is calculated as a function of the user’s current health score (i.e., the first health score) and modifiable risk factors.).  Paragraph [0118] also teaches that users can input potential future changes in behavior and lifestyle, for example but not limited to, quitting smoking, increased exercises, low-fat diets, etc. to see where and how much their personal health score might change if such behaviors or lifestyle changes were made (i.e., calculating the second health score based on the user’s current health score and adjusting at least one of the plurality of modifiable risk factors).);
- determining, by at least one processor, a difference between the second health score and the first health score (Mills, paragraph [0117]; Paragraph [0117] teaches the icon may indicate to the user that selecting the icon may allow the user to see how such component score or category may affect their overall score.  Selecting or clicking on this icon or text link may result in an additional window being displayed, showing the user’s current health score (i.e., the first health score of the first individual) as compared to a potential health score (i.e., the second health score) the user could achieve if that category were improved (i.e., comparing the first health score of the first to a second health score of the first individual in order to get the “determined difference between the first health score and the second health score”).  In one embodiment, this potential health score may be calculated by replacing the user’s current topic-specific sub-score in the respective category with a perfect score or other suitable score or adjusted score, and recalculating. As will be appreciated by those having ordinary skill in the art, replacing the user’s topic-specific sub-score with any score that is higher than the user’s current score may result in an increased potential score to display to the user (i.e., the system determines a difference between the user’s current score (i.e., the first health score) and the user’s potential score (i.e., the second health score).); and
- selectively outputting to the interface, by at least one processor, the second health score, and as a function of the determined difference between the second health score and the first health score, information associated with the respective one of the plurality of modifiable risk factors (Mills, paragraphs [0115] and [0117]; Paragraph [0117] teaches the icon may indicate to the user that selecting the icon may allow the user to see how such component score or category may affect their overall score.  Selecting or clicking on this icon or text link may result in an additional window being displayed, showing the user’s current health score (i.e., the first health score of the first individual) as compared to a potential health score the user could achieve if that category were improved (i.e., comparing the first health score of the first to a second health score of the first individual in order to get the “determined difference between the first health score and the second health score”).  In one embodiment, this potential health score may be calculated by replacing the user’s current topic-specific sub-score in the respective category with a perfect score or other suitable score or adjusted score, and recalculating.  Paragraph [0115] teaches that these features are beneficial for enabling users to plan for changes in their behaviors and health conditions, which may result in an improved score by providing score details, recommendations, and recommended programs.).
	Therefore, it would have been obvious to one of ordinary skill in the art of health methods and systems at the time of the effective filing date of the claimed invention to further modify the method and system taught by Shiga, as modified in view of: Tran and Bosworth, to incorporate steps and features directed to calculating an improved health score based on the user’s current health score and risk factors, as taught by Mills, in order to enable users to plan for changes in their behaviors and health conditions, which may result in an improved score by providing score details, recommendations, and recommended programs.  For example, paragraph [0115] teaches that users may be more motivated to improve their score if presented with a report that presents specific recommendations derived from the answers to the questions asked, rather than general, non-specific health improvement information See Mills, paragraph [0115]; see also MPEP § 2143 G.
		- Yet still further, in analogous art of systems for monitoring and presenting health, wellness, and fitness data with feedback and coaching engine, Pacione teaches a system and method, comprising:
			- verifying, by at least one processor, integrity of at least one of the received health data and the received extrinsic data (Pacione, paragraph [0153]; Paragraph [0153] teaches that a calculation of daily caloric intake may be performed even when the user is entering nutritional information as a check against the accuracy of the data input (i.e., verifying the integrity of at least one of the received health data and the received extrinsic data).);
- providing, by at least one processor to at least one second computing device, as a function of information received from the first individual, an access token that provides access control rights by others to the first health score of the first individual (Pacione, paragraphs [0090] and [0091]; Paragraph [0091] teaches that a member user may also grant access to his or her data (i.e., the first health score) to a third party (i.e., providing to at least one second computing device) such as a health care provider or a personal trainer.  Each authorized third party may be given a separate password (i.e., an access token) and may view the member user’s data using a conventional browser.  It is therefore possible for both the user and the third party to be the recipient of the data (i.e., the access token provides access control rights by others to the first health score of the first individual).  In paragraph [0090], Pacione teaches that [t]he member users will be those individuals who wish to have their data (i.e., health scores) stored at central monitoring unit 30.  Access by such member users is controlled using passwords for security purposes (i.e., the access token provides access rights to the first health score of the first individual).);
- in response to receiving, by at least one processor, the access token from the at least one second computing device, providing the first health score of the first individual to the at least one second computing device (Pacione, paragraph [0091]; Paragraph [0091] teaches that a member user may also grant access to his or her data (i.e., the first health score) to a third party (i.e., providing to at least one second computing device) such as a health care provider or a personal trainer.  Each authorized third party may be given a separate password (i.e., an access token) and may view the member user’s data using a conventional browser.  Since the passwords provide the user and third parties with access to the user’s data, this disclosure also teaches that the passwords (i.e., access tokens) provide the data (i.e., first health score) to at least one second computing device.);
- in response to receiving, by at least one processor, at least one other access token which was previously transmitted to the at least one second computing device, providing at least one health score respectively associated with at least one other of the plurality of individuals and at least one other access token (Pacione, paragraph [0092]; In paragraph [0092], Pacione teaches that [w]hen the user is authenticated (i.e., receiving the access token), the chosen middleware server requests, through database server 110, the individual user’s data from network storage device 100 for a i.e., receiving the health score after the third party inputs the access token).); and
- wherein the first health score of the first individual is available to at least one other computing device, as a function of the access token (Pacione, paragraphs [0090] and [0091]; In paragraph [0091], Pacione teaches that each [e]ach authorized third party (i.e., at least one other computing device) may be given a separate password and may view the member user’s data using a conventional browser (i.e., the first health score is made available to other third parties as a function of the access token).  Further, in paragraph [0091], Pacione teaches that [i]t is therefore possible for both the user and the third party to be the recipient of the data.  Paragraph [0090] teaches that these features are beneficial, because they provide security to the user’s health information.).
	Therefore, it would have been obvious to one of ordinary skill in the art of systems for monitoring and presenting health, wellness, and fitness data with feedback and coaching engine at the time of the effective filing date of the claimed invention to further modify the method and system taught by Shiga, as modified in view of: Tran; Bosworth; and Mills, to incorporate steps and features directed to: (1) checking the accuracy of the patient’s health data; and (2) utilizing token associated security features, as taught by Pacione, in order to provide security to the user’s health information. See Pacione, paragraph [0090]; see also MPEP § 2143 G.

Regarding claim 5,
	- The combination of Shiga, as modified in view of: Tran; Bosworth; Mills; and Pacione, teaches the limitations of: claim 1 (which claim 5 depends), as described above.
	- Shiga further teaches a method, further comprising:
- simulating, by at least one processor, score evolution using a trend in the extrinsic data (Shiga, paragraphs [0019], [0028], [0051], [0052], and [0059]; In paragraph [0019], the method/system can help to motivate the user by simulating how targeted improvements in body activity and lifestyle habits can influence the health index (i.e., score evolution).  In paragraph [0028], Shiga i.e., executing code in the processor to simulate score evolution).  In paragraphs [0051] and [0052], changes to the health index can be predicted by evaluating the change in the value of the lifestyle index in order along an influence propagation model (i.e., a trend in extrinsic data).  Therefore, Shiga teaches that method/system with a central processing unit (i.e., a processor) that is capable of displaying predicted changes (i.e., simulated changes) to the health index based on trends in the lifestyle habit data (i.e., extrinsic data).).
The motivations and rationales to modify the method and system taught by Shiga, in view of: Tran; Bosworth; Mills; and Pacione, described in the obviousness rejection of claim 1 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Regarding claim 21,
	- The combination of Shiga, as modified in view of: Tran; Bosworth; Mills; and Pacione, teaches the limitations of: claim 1 (which claim 21 depends on), as described above.
		- Tran further teaches a method, comprising: 
- transmitting, by at least one processor, to the first individual over a deliver channel chosen by the first individual, a notification associated with the health data or the extrinsic data (Tran, paragraphs [0057] and [0195]; Paragraph [0057] teaches that the server 20 also executes one or more software modules (i.e., a feedback loop module) to analyze data from the patient.  A module 50 monitors the patient’s vital signs such as ECG/EKG (i.e., health data) and generates warnings (i.e., notifications associated with the health data) should problems occur.  In paragraph [0195], Tran teaches that users may set up alerts or reminders that are triggered when one or more readings meet a certain set of conditions, depending on parameters defined by the user (i.e., the alerts or reminders taught in Tran are the equivalent of notifications associated with the health data).  The user chooses the condition that they would like to be alerted to and by providing the parameters (e.g. threshold value for the reading) for alert generation.  Further, paragraph [0195] teaches that a user chooses the destination where the alert i.e., delivery channels chosen by the individual).  This destination may include the user’s portal, email, pager, voicemail, or any other combination (e.g., the delivery channels which the user may choose for receiving the notification).  Paragraphs [0195] and [0389] teach that this feature is beneficial, because it enables to choose the condition and destination of how they will be notified of messages (i.e., give users more control over how they will receive notifications); and provides the information that may be crucial to bring about self-awareness of one’s action).
Therefore, it would have been obvious to one of ordinary skill in the art of health monitoring methods and systems at the time of the effective filing date of the claimed invention to further modify the method and system taught by Shiga, as modified in view of: Tran; Bosworth; Mills; and Pacione, to incorporate a step and feature directed to outputting notifications to a delivery channel chosen by the individual, as taught by Tran, with the motivation of: (1) enabling users to choose the condition and destination of how they will be notified of messages (i.e., give users more control over how they will receive notifications); and (2) providing the information that may be crucial to bring about self-awareness of one’s actions. See Tran, paragraphs [0195] and [0389]; see also MPEP § 2143 G.

Regarding claim 22,
	- The combination of Shiga, as modified in view of: Tran; Bosworth; Mills; and Pacione, teaches the limitations of: claim 1 (which claim 22 depends), as described above.
	- Shiga further teaches a method, wherein:
- the at least one health risk includes at least one of a vascular risk, a predecessor risk and a modulator risk (Shiga, paragraphs [0051] and [0085]; In paragraphs [0051] and [0085], the composite health index may be calculated using a cardiovascular related illness risk (i.e., the at least one health risk includes a vascular risk).).
The motivations and rationales to modify the method and system taught by Shiga, in view of: Tran; Bosworth; Mills; and Pacione, described in the obviousness rejection of claim 1 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over:
-  The combination of Shiga et al. (Pub. No. US 2011/0201902), as modified in view of: Tran (Pub. No. US 2013/0095459); Bosworth et al. (Pub. No. US 2011/0125680); Mills et al. (Pub. No. US 2014/0114680); and Pacione et al. (Pub. No. US 2013/0158367), as applied to claim 1, and further in view of:
- Akradi (Pub. No. US 2012/0191469).

	Regarding claim 2,
- The combination of Shiga, as modified in view of: Tran; Bosworth; Mills; and Pacione, teaches the limitations of claim 1 (which claim 2 depends on), as described above.
- Shiga further teaches a method, wherein:
- the bands comprise a relative scale in comparison to fixed percentile criteria (Shiga, paragraph [0097]; Fig. 7; Paragraph [0097] and Figure 7 teach a screen display, which can show a user’s “health age.”  The user’s “health age” shows the user where their health score falls in comparison to other users of the same age and gender as the user.  The user’s health age is displayed with the numerical value and a comparison to the average (i.e., percentile criteria) of other users of the same age and gender.).
- The combination of Shiga, as modified in view of: Tran; Bosworth; Mills; and Pacione, does not explicitly teach a method, wherein:
- the health score is presented in the interface as falling in one of a plurality of predefined bands.
- However, in analogous art of methods and systems used for evaluating and promoting health, wellness, and fitness in individuals, Akradi teaches a method and system, wherein:
- the health score is presented in the interface as falling in one of a plurality of predefined bands (Akradi, paragraphs [0075] and [0078], Fig. 8A; In Figure 8A, the graphical user i.e., the health score is presented in the interface as falling in one of a plurality of predefined bands).  Paragraph [0075] teaches that this feature is beneficial for conveying to users whether their health score falls within a healthy range, moderately unhealthy, or significantly unhealthy, or poor health ranges.).
	Therefore, it would have been obvious to one of ordinary skill in the art of methods and systems used for evaluating and promoting health, wellness, and fitness in individuals at the time of the effective filing date of the claimed invention to further modify the method and system taught by Shiga, as modified in view of: Tran; Bosworth; Mills; and Pacione, to incorporate a step and feature directed to presenting the health score as falling in a plurality of predefined bands, as taught by Akradi, in order to convey to users whether their health score falls within a healthy range, moderately unhealthy, or significantly unhealthy, or poor health ranges. See Akradi, paragraph [0075]; see also MPEP § 2143 G.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over:
-  The combination of Shiga et al. (Pub. No. US 2011/0201902), as modified in view of: Tran (Pub. No. US 2013/0095459); Bosworth et al. (Pub. No. US 2011/0125680); Mills et al. (Pub. No. US 2014/0114680); and Pacione et al. (Pub. No. US 2013/0158367), as applied to claim 1, and further in view of:
- Hu et al. (Pub. No. US 2014/0099614).

Regarding claim 9,
	- The combination of Shiga, as modified in view of: Tran; Bosworth; Mills; and Pacione, teaches the limitations of claim 1 (which claim 9 depends on), as described above.
	- Hu further teaches a method, further comprising:
- providing, by the at least one processor wherein a feedback loop engine that includes at least one of a user challenge, a group challenge and facts (Hu, paragraphs [0015], i.e., a feedback loop engine)) can define a set of rules to collect the user and/or environment data to output a timely and relevant directive to assist the user in achieving a related goal (i.e., a user challenge).  In paragraph [0098], the wellness coach can generate a prompt to recognize and reinforce positive user deviation toward a positive habit or inform the user of and provide guidance to mitigate from the user’s deviation toward a negative habit (i.e., facts).).
The motivations and rationales to modify the method and system taught by Shiga, in view of: Tran; Bosworth; Mills; and Pacione, described in the obviousness rejection of claim 1 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Claims 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over:
- Shiga et al. (Pub. No. US 2011/0201902) in view of:
- Hu et al. (Pub. No. US 2014/0099614);
- Bosworth et al. (Pub. No. US 2011/0125680);
- Mills et al. (Pub. No. US 2014/0114680); and
- Pacione et al. (Pub. No. US 2014/0221791).

	Regarding claim 10,
		- Shiga teaches:
- a system for providing health scores of a plurality of individuals, comprising (Shiga, paragraphs [0014], [0024], and [0028]; In paragraphs [0014] and [0028], Shiga teaches a method for determining a health condition from an evaluation subject using a comprehensive health index (i.e., health score).  In paragraph [0024], Shiga further teaches that its method provides health scores of a plurality of individuals, by showing that its display means may further display the evaluation of the health condition of the user and an average value of an improvable factor in a person of i.e., providing a health score of at least one other individual is the equivalent of providing health scores of a plurality of individuals).):
				- a communication unit operable to receive health data and extrinsic data as parameters for computation of the health scores (Shiga, paragraphs [0049], [0050], and [0055]; In paragraph [0055], the system includes one or more measurement devices (i.e., a communication unit) for measuring a biomarker from the body of a person and lifestyle index such as the body activity and the lifestyle habit of the person (i.e., operable to receive health data and extrinsic data as parameters for computation of a health scores).);
				- a memory arranged to store the received data (Shiga, paragraphs [0059] and [0065]; The system includes a storage medium control unit (i.e., a memory) which stores various types of set values and the measurement values acquired from the one or measurement devices.);
				- a processor arranged to execute code stored on non-transitory processor readable media to (Shiga, paragraphs [0065] and [0069]; Paragraph [0069] teaches that the comprehensive health condition functions are realized by having the CPU 101 read and execute the program stored in the ROM 112 (i.e., a processor which executes program code).  Paragraph [0065] teaches that the ROM 112 is a storage medium for storing programs that provide functions of the comprehensive health condition determining device 1, and is configured with a rewritable memory such as an erasable programmable ROM (i.e., the program code is stored on a non-transitory processor readable medium).);
					- determine, based on the received health data and the received extrinsic data, a likelihood of at least one health risk (Shiga, paragraph [0046]; Paragraph [0046] teaches that the function related to "CHECK" includes "biological information measuring function" for measuring the daily health condition and "risk estimating function" for estimating the future risk (i.e., determining a likelihood of at least one health risk based on the received health and extrinsic data) and evaluating the comprehensive health condition from the information obtained by measurement.);
- combine the received health data and extrinsic data using an algorithm being implemented as code executing in the processor so as to compute a first health score of a first individual, wherein the algorithm causes parameters comprising one portion of the received health data and extrinsic data interact with parameters comprising another portion of the data, and further wherein the algorithm accounts for the determined likelihood of at least one health risk in the computer first health score (Shiga, paragraphs [0028], [0051], [0052], and [0059]; Paragraph [0051] teaches that the comprehensive health index (i.e., a first health score) is obtained from calculating the composite indicators (i.e., the risk factors).  The composite indicators are risk factors with respect to illness or state of a specific body organ/function (i.e., healthiness) based on a relationship of the various biological indices and the lifestyle indices related to that that specific body organ or function.  Paragraph [0051] further teaches that the comprehensive health index is based on the correspondence of composite indicators (i.e., the first health score is based on the risk factors).  Paragraph [0052] teaches that the when evaluating the [user’s] health condition with the CHECK function (risk estimating function) of FIG. 1, the composite indicator is first calculated from the measurement value and the like of the biomarker along the influence propagation model, and the comprehensive health index is obtained from the calculation result of the composite indicator (i.e., the algorithm for calculating the first health score accounts for the user’s health risks).  Paragraph [0052] further teaches that the biomarker that is the factor for lowering the comprehensive health index and the composite indicator is specified by tracking the influence propagation model in the opposite direction, and the effective lifestyle index for improving the relevant biomarker can be extracted (i.e., the algorithm causes the parameters comprising one portion of the data to interact with parameters comprising another portion of the data).  Further, paragraph [0059] teaches that the method is implemented by a health condition determining device, which includes a central processing unit (i.e., a processor).); and
output the first health score of the first individual to an interface of a computing device operated by the first individual (Shiga, paragraphs [0024], [0059], and [0063]; the comprehensive health index (i.e., health score of the first individual) is viewed by the user on the panel display of health condition determining device (i.e., outputting the first health score to an interface of a computing device operated by the first individual).).
- Shiga does not explicitly teach a system, comprising a processor being further arranged to execute additional code to:
	- verify integrity of at least one of the received health data and the received extrinsic data;
	- provide a feedback loop module configured to receive information and to learn statistical lifestyle data of the first individual using artificial intelligence, wherein the feedback loop module is configured for scheduling, processing and delivering notifications including health-related information over various channels;
	- determine, at least in part using the determined statistical lifestyle data of the first individual, a plurality of modifiable risk factors that each respectively has potential impact to alter the first health score of the first user;
	- calculate a second health score of the first individual as a function of the first health score and a respective one of the plurality of modifiable risk factors;
	-  determine a difference between the second health score and the first health score;
	- selectively output to the interface, the second health score and, as a function of a difference between the second health score and the first health score, information associated with the respective one of the plurality of modifiable risk factors;
- provide, to at least one second computing device as a function of information received from the first individual, an access token that provides access control rights to the first health score of the first individual to others;
provide the first health score of the first individual in response to receiving the access token;
- receive from at least one second computing device in response to receiving at least one other previously transmitted access token, at least one health score respectively associated with at least one other individual of the plurality of individuals and at the at least one other previously received access token; and
- wherein the first health score of the first individual is available to at least one other computing device, as a function of the access token.
		- However, in analogous art of wellness management platforms, Hu teaches a method and system comprising a processor, configured to:
		- provide a feedback loop module configured to receive information and to learn statistical lifestyle data of the first individual using artificial intelligence, wherein the feedback loop module is configured for scheduling, processing and delivering notifications including health-related information over various channels (Hu, paragraphs [0014], [0017], [0042], [0058], and [0059]; Hu teaches two methods and a system for delivering behavior changes to a user (including behavior changes related to a user’s health and wellness), with the “second method” (in paragraph [0014]) including a computational engine that emulates a coach or wellness expert (i.e., a feedback loop module).  The computational engine returns real-time advice to a user based on user-sensed behavioral patterns (i.e., receiving extrinsic data) and health data (i.e., receiving health data) collected with wearable and mobile devices (i.e., learning statistical lifestyle data) using machine learning algorithms (i.e., using artificial intelligence).  In paragraphs [0017], [0058], and [0059], Hu further teaches that both of its methods and its system can provide real-time recommendations and/or personalized content to user, referred to as directives, by: a wearable device, such as a watch (e.g., pop-up message notifications), a smartphone (e.g., SMS text messages), emails to an email account, messages to an online dashboard, and/or any other suitable type of textual communication (i.e., scheduling, processing, and delivering notifications over various channels).  For example, paragraph [0058] teaches that the method S100 can provide a i.e., the delivered notifications may include health-related information).  Paragraph [0042] teaches that these features are beneficial, because they help to improve techniques and activity models in health condition determination and management systems.).
Therefore, it would have been obvious to one of ordinary skill in the art of wellness management platforms at the time of the effective filing date of the claimed invention to modify the method and system taught by Shiga, to include a steps and features directed to utilizing a machine learning algorithm to analyze the user’s health data and return real-time advice, as taught by Hu, in order to improve techniques and activity models in health condition determination and management systems.  For example, it is known that implementing machine learning (i.e., artificial intelligence) improves the accuracy of software identification of user actions and activity trends (e.g., habits), which helps health and wellness management systems coach users and better support users’ health and wellness goals. See Hu, paragraph [0042]; see also MPEP § 2143 G.
	- Further, in analogous art of systems and methods for determining health risks for a patients, Bosworth teaches a system and method, comprising:
- determining, by the at least one processor at least in part using the determined statistical lifestyle data of the first individual, a plurality of modifiable risk factors that each respectively has potential impact to alter the first health score of the first user (Bosworth, paragraphs [0018] and [0043]; Paragraph [0018] teaches that risk factor data can be processed by a risk factor coaching engine to determine health risks of a user (i.e., determining a plurality of modifiable risk factors that based in part on lifestyle data of the first individual).  Paragraph [0043] teaches that the risk factor coaching engine 126 may execute protocol rules on user data related to user health risks.  The health risk user data may include attributes for a user condition, habit, family history, or statistic that may negatively affect or cause risk to the health of a user (i.e., the risk factors potentially have an impact to alter the users health (i.e., the first health score)).  For example, a risk factor coaching engine 126 may be executed to evaluate a rule which identifies the risk of heart disease (e.g., a modifiable risk factor).  Heart i.e., the user’s lifestyle data is used to identify the plurality of modifiable risk factors).  Paragraph [0018] teaches that this feature is beneficial for providing a user that is subject to health risks with information, recommendations, alerts via other coaching engines, and appointments with health care professionals.).
Therefore, it would have been obvious to one of ordinary skill in the art of systems and methods for determining health risks for a patients at the time of the effective filing date of the claimed invention to further modify the method and system taught by Shiga, as modified in view of Hu, to incorporate a step and feature directed to determining health risk factors which impact a person’s health based in part on the person’s lifestyle data, as taught by Bosworth, in order to provide a user that is subject to health risks with information, recommendations, alerts via other coaching engines, and appointments with health care professionals. See Bosworth, paragraph [0018]; see also MPEP § 2143 G.
	- Further, in analogous art of health methods and systems, Mills teaches an interactive health assessment system and method, comprising:
- calculate a second health score of the first individual as a function of the first health score and a respective one of the plurality of modifiable risk factors (Mills, paragraphs [0116]- [0118]; Paragraph [0117] teaches that a potential health score may be calculated by replacing the user’s current topic-specific sub-score in the respective category with a perfect score or other suitable score or adjusted score (i.e., calculating a second health score as a function of the first health score), and recalculating.  Paragraph [0116] teaches that the user’s current score may be presented with a list of health categories, where each category may be accompanied by information or commentary related to the health risks which may be experienced if the user continues with their present behavior/health condition and does not improve their score in that particular category (i.e., the first health score is accompanied by a plurality of modifiable risk factors).  For example, a user with a poor score in the alcohol consumption category may be informed that high alcohol consumption may lead to adverse health conditions, such as heart disease or liver disease.  Additionally, information may be provided to the user with suggestions to Since the user’s current score and information related to the health risks if the user’s present behavior/health condition does not improve are used to calculate the perfect/potential score in paragraph [0117], one of ordinary skill in the art of health assessment systems and methods would recognize that this disclosure explicitly teaches that the perfect/potential health score (i.e., second health score) is calculated as a function of the user’s current health score (i.e., the first health score) and modifiable risk factors.).  Paragraph [0118] also teaches that users can input potential future changes in behavior and lifestyle, for example but not limited to, quitting smoking, increased exercises, low-fat diets, etc. to see where and how much their personal health score might change if such behaviors or lifestyle changes were made (i.e., calculating the second health score based on the user’s current health score and adjusting at least one of the plurality of modifiable risk factors).);
- determine a difference between the second health score and the first health score (Mills, paragraph [0117]; Paragraph [0117] teaches the icon may indicate to the user that selecting the icon may allow the user to see how such component score or category may affect their overall score.  Selecting or clicking on this icon or text link may result in an additional window being displayed, showing the user’s current health score (i.e., the first health score of the first individual) as compared to a potential health score (i.e., the second health score) the user could achieve if that category were improved (i.e., comparing the first health score of the first to a second health score of the first individual in order to get the “determined difference between the first health score and the second health score”).  In one embodiment, this potential health score may be calculated by replacing the user’s current topic-specific sub-score in the respective category with a perfect score or other suitable score or adjusted score, and recalculating. As will be appreciated by those having ordinary skill in the art, replacing the user’s topic-specific sub-score with any score that is higher than the user’s current score may result in an increased potential score to display to the user (i.e., the system determines a difference between the user’s current score (i.e., the first health score) and the user’s potential score (i.e., the second health score).); and
selectively output to the interface, by at least one processor, the second health score, and as a function of the determined difference between the second health score and the first health score, information associated with the respective one of the plurality of modifiable risk factors (Mills, paragraphs [0115] and [0117]; Paragraph [0117] teaches the icon may indicate to the user that selecting the icon may allow the user to see how such component score or category may affect their overall score.  Selecting or clicking on this icon or text link may result in an additional window being displayed, showing the user’s current health score (i.e., the first health score of the first individual) as compared to a potential health score the user could achieve if that category were improved (i.e., comparing the first health score of the first to a second health score of the first individual in order to get the “determined difference between the first health score and the second health score”).  In one embodiment, this potential health score may be calculated by replacing the user’s current topic-specific sub-score in the respective category with a perfect score or other suitable score or adjusted score, and recalculating.  Paragraph [0115] teaches that these features are beneficial for enabling users to plan for changes in their behaviors and health conditions, which may result in an improved score by providing score details, recommendations, and recommended programs.).
	Therefore, it would have been obvious to one of ordinary skill in the art of health methods and systems at the time of the effective filing date of the claimed invention to further modify the method and system taught by Shiga, as modified in view of: Hu and Bosworth, to incorporate steps and features directed to calculating and displaying an improved health score based on the user’s current health score and risk factors, as taught by Mills, in order to enable users to plan for changes in their behaviors and health conditions, which may result in an improved score by providing score details, recommendations, and recommended programs.  For example, paragraph [0115] teaches that users may be more motivated to improve their score if presented with a report that presents specific recommendations derived from the answers to the questions asked, rather than general, non-specific health improvement information See Mills, paragraph [0115]; see also MPEP § 2143 G.
Pacione teaches a system, configured to:
			- verify integrity of at least one of the received health data and the received extrinsic data (Pacione, paragraph [0153]; Paragraph [0153] teaches that a calculation of daily caloric intake may be performed even when the user is entering nutritional information as a check against the accuracy of the data input (i.e., verifying the integrity of at least one of the received health data and the received extrinsic data).);
- provide, to at least one second computing device as a function of information received from the first individual, an access token that provides access control rights to the first health score of the first individual to others (Pacione, paragraphs [0090] and [0091]; Paragraph [0091] teaches that a member user may also grant access to his or her data (i.e., the first health score) to a third party (i.e., providing to at least one second computing device) such as a health care provider or a personal trainer.  Each authorized third party may be given a separate password (i.e., an access token) and may view the member user’s data using a conventional browser.  It is therefore possible for both the user and the third party to be the recipient of the data (i.e., the access token provides access control rights by others to the first health score of the first individual).  In paragraph [0090], Pacione teaches that [t]he member users will be those individuals who wish to have their data (i.e., health scores) stored at central monitoring unit 30.  Access by such member users is controlled using passwords for security purposes (i.e., the access token provides access rights to the first health score of the first individual).);
- provide the first health score of the first individual in response to receiving the access token (Pacione, paragraph [0091]; Paragraph [0091] teaches that a member user may also grant access to his or her data (i.e., the first health score) to a third party (i.e., providing to at least one second computing device) such as a health care provider or a personal trainer.  Each authorized third party may be given a separate password (i.e., an access token) and may view the member user’s data using a conventional browser.  Since the passwords provide the user and third parties with access to the user’s i.e., access tokens) provide the data (i.e., first health score) to at least one second computing device.);
- receive from at least one second computing device in response to receiving at least one other previously transmitted access token, at least one health score respectively associated with at least one other individual of the plurality of individuals and at the at least one other previously received access token (Pacione, paragraph [0092]; In paragraph [0092], Pacione teaches that [w]hen the user is authenticated (i.e., receiving the access token), the chosen middleware server requests, through database server 110, the individual user’s data from network storage device 100 for a predetermined time period (i.e., receiving the health score after the third party inputs the access token).); and
- wherein the first health score of the first individual is available to at least one other computing device, as a function of the access token (Pacione, paragraphs [0090] and [0091]; In paragraph [0091], Pacione teaches that each [e]ach authorized third party (i.e., at least one other computing device) may be given a separate password and may view the member user’s data using a conventional browser (i.e., the first health score is made available to other third parties as a function of the access token).  Further, in paragraph [0091], Pacione teaches that [i]t is therefore possible for both the user and the third party to be the recipient of the data.  Paragraph [0090] teaches that these features are beneficial, because they provide security to the user’s health information.).
Therefore, it would have been obvious to one of ordinary skill in the art of systems for monitoring and presenting health, wellness, and fitness data with feedback and coaching engine at the time of the effective filing date of the claimed invention to further modify the method and system taught by Shiga, as modified in view of: Hu; Bosworth; and Mills, to incorporate steps and features directed to: (1) checking the accuracy of the patient’s health data; and (2) utilizing token associated security features, as taught by Pacione, in order to provide security to the user’s health information. See Pacione, paragraph [0090]; see also MPEP § 2143 G.

claim 14,
	- The combination of Shiga, as modified in view of: Hu; Bosworth; Mills; and Pacione, teaches the limitations of: claim 10 (which claim 14 depends), as described above.
	- Shiga further teaches a system, wherein the processor is further arranged to execute additional code to configure the processor to:
- simulate score evolution using a trend in the extrinsic data (Shiga, paragraphs [0019], [0028], [0051], [0052], and [0059]; In paragraph [0019], the method/system can help to motivate the user by simulating how targeted improvements in body activity and lifestyle habits can influence the health index (i.e., score evolution).  In paragraph [0028], Shiga teaches that its system also includes a program for causing the health condition determining system to execute the method of calculating the user’s health score (i.e., executing code in the processor to simulate score evolution).  In paragraphs [0051] and [0052], changes to the health index can be predicted by evaluating the change in the value of the lifestyle index in order along an influence propagation model (i.e., a trend in extrinsic data).  Therefore, Shiga teaches that method/system with a central processing unit (i.e., a processor) that is capable of displaying predicted changes (i.e., simulated changes) to the health index based on trends in the lifestyle habit data (i.e., extrinsic data).).
The motivations and rationales to modify the method and system taught by Shiga, in view of: Hu; Bosworth; Mills; and Pacione, described in the obviousness rejection of claim 10 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over:
-  The combination of Shiga et al. (Pub. No. US 2011/0201902), as modified in view of: Hu et al. (Pub. No. US 2014/0099614); Bosworth et al. (Pub. No. US 2011/0125680); Mills et al. (Pub. No. US 2014/0114680); and Pacione et al. (Pub. No. US 2013/0158367), as applied to claim 10, and further in view of:
- Akradi (Pub. No. US 2012/0191469).

	Regarding claim 11,
- The combination of Shiga, as modified in view of: Hu; Bosworth; Mills; and Pacione, teaches the limitations of claim 10 (which claim 11 depends on), as described above.
- Shiga further teaches a system, wherein:
- the bands comprise a relative scale in comparison to fixed percentile criteria (Shiga, paragraph [0097]; Fig. 7; Paragraph [0097] and Figure 7 teach a screen display, which can show a user’s “health age.”  The user’s “health age” shows the user where their health score falls in comparison to other users of the same age and gender as the user.  The user’s health age is displayed with the numerical value and a comparison to the average (i.e., percentile criteria) of other users of the same age and gender.).
- The combination of Shiga, as modified in view of: Hu; Bosworth; Mills; and Pacione, does not explicitly teach a system, wherein:
- the health score is presented in the interface as falling in one of a plurality of predefined bands.
- However, in analogous art of methods and systems used for evaluating and promoting health, wellness, and fitness in individuals, Akradi teaches a method and system, wherein:
- the health score is presented in the interface as falling in one of a plurality of predefined bands (Akradi, paragraphs [0075] and [0078], Fig. 8A; In Figure 8A, the graphical user interface is configured to display a dashboard screen including a health score dial graphically showing i.e., the health score is presented in the interface as falling in one of a plurality of predefined bands).  Paragraph [0075] teaches that this feature is beneficial for conveying to users whether their health score falls within a healthy range, moderately unhealthy, or significantly unhealthy, or poor health ranges.).
	Therefore, it would have been obvious to one of ordinary skill in the art of methods and systems used for evaluating and promoting health, wellness, and fitness in individuals at the time of the effective filing date of the claimed invention to further modify the method and system taught by Shiga, as modified in view of: Hu; Bosworth; Mills; and Pacione, to incorporate a step and feature directed to presenting the health score as falling in a plurality of predefined bands, as taught by Akradi, in order to convey to users whether their health score falls within a healthy range, moderately unhealthy, or significantly unhealthy, or poor health ranges. See Akradi, paragraph [0075]; see also MPEP § 2143 G.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of Shiga et al. (Pub. No. US 2011/0201902), as modified in view of: Tran (Pub. No. 2013/0095459); Bosworth et al. (Pub. No. US 2011/0125680); Mills et al. (Pub. No. 2014/0114680); and Pacione et al. (Pub. No. US 2013/0158367), as applied to claim 1 above, and further in view of:
- Ahmed (Pub. No. US 2012/0191469).

Regarding claim 19,
	- The combination of Shiga, as modified in view of: Tran; Bosworth; Mills; and Pacione, teaches the limitations of: claim 1 (which claim 19 depends on), as described above.
	- The combination of Shiga, as modified in view of: Tran; Bosworth; Mills; and Pacione, does not explicitly teach a method, further comprising:
- determining by at least one processor relationships of data objects associated with a plurality of health scores of a plurality of individuals, wherein the plurality of health scores are output to the interface of the computing device operated by the first individual as a function of a social graph.
	- However, in analogous art of continuous health-related monitoring systems, Ahmed further teaches a method, further comprising:
		- determining by at least one processor relationships of data objects associated with a plurality of health scores of a plurality of individuals, wherein the plurality of health scores are output to the interface of the computing device operated by the first individual as a function of a social graph (Ahmed, paragraphs [0179] and [0196]; Paragraph [0196] teaches that the users are able to compare their quantitative and/or qualitative physiological data (which includes the intensity scores) with those of one more additional users (i.e., determining relationships of data objects associated with the plurality of health scores).  A user may be presented with user selection components representing other users who data is available for display.  When a pointer is hovered over a user selection component (e.g., an icon representing a user), a snapshot of the user's information is presented in a popup component, and clicking on the user selection component opens up the full user interface displaying the user’s information (i.e., further showing relationships of data objects associated with the plurality of health scores).  In some cases, the user selection components include certain user-specific data surrounding an image representing the user, for example, a graphic element indicating the user’s intensity score (i.e., a social graph with the plurality of health scores).  The user selection components may be provided in a grid as shown or in a linear listing for easier sorting.  The users appearing in the user selection components may be sorted and/or ranked based on any desired criteria, e.g., intensity scores, who is experiencing soreness, and the like.  A user may leave comments on other users’ pages (i.e., social features of the system).  Paragraph [0179] teaches that this feature is beneficial for providing competitive ways to compare one user to another, and ultimately a more interactive experience for the user.).
Therefore, it would have been obvious to one of ordinary skill in the art of continuous health-related monitoring systems at the time of the effective filing date of the claimed invention to further modify the method and system taught by Shiga, as modified in view of: Tran; Bosworth; Mills; and Pacione, to incorporate a step and feature directed to outputting the health scores of a plurality of individuals on a social graph, as taught by Ahmed, in order to provide competitive ways to compare one user to another, and ultimately a more interactive experience for the user. See Ahmed, paragraph [0179]; see also MPEP § 2143 G.

Regarding claim 20,
	- The combination of Shiga, as modified in view of: Tran; Bosworth; Mills; Pacione; and Ahmed, teach the limitations of claim 19 (which claim 20 depends on), as described above.
	- Pacione further teaches a method and system, wherein:
		- each of the plurality of health scores is respectively provided by the at least one second computing device as a function of a respective token (Pacione, paragraph [0091]; Paragraph [0091] teaches that [e]ach authorized third party (i.e., at least one other computing device) may be given a separate password (i.e., a respective token) and may view the member user’s data using a conventional browser (i.e., the first health score is made available to other third parties as a function of the access token).  Further, paragraph [0091] teaches that [i]t is therefore possible for both the user and the third party to be the recipient of the data.  This disclosure also teaches “providing the health scores by at least one second computing device as a function of a respective token”, because the user and all third parties need passwords (i.e., a token) to gain access to user’s health data.).
The motivations and rationales to modify the method taught by Shiga, in view of: Tran; Bosworth; Mills; Pacione; and Ahmed, described in the obviousness rejections of claims 1 and 19 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of Shiga et al. (Pub. No. US 2011/0201902), as modified in view of: Tran (Pub. No. 2013/0095459); Bosworth et al. (Pub. No. US 2011/0125680); Mills et al. (Pub. No. 2014/0114680); and Pacione et al. (Pub. No. US 2013/0158367), as applied to claim 1 above, and further in view of:
- Sharma et al. (Pub. No. US 2011/0060576).

Regarding claim 23,
	- The combination of Shiga, as modified in view of: Tran; Bosworth; Mills; and Pacione, teaches the limitations of claim 1 (which claim 23 depends on), as described above.
- The combination of Shiga, as modified in view of: Tran; Bosworth; Mills; and Pacione, does not explicitly teach a method, further comprising:
		- deriving at least one model from at least one study to determine the at least one health risk.
	- However, in analogous art of health systems and methods, Sharma teaches a method, comprising:
		- deriving at least one model from at least one study to determine the at least one health risk (Sharma, paragraph [0066]; Paragraph [0066] teaches that patient-specific disease progression and risk stratification is performed based on the patient-specific phenotypic, anatomic, and hemodynamic parameters derived from the patient-specific 4D model (using a model to determine at least one health risk).  Further, paragraph [0066] teaches that the models can be studies under various condition (i.e., the models are derived from at least one study), such as normal operation, after simulated surgical intervention, and under simulated stress conditions.  Paragraph [0066] teaches that these features are beneficial for providing a rick framework for integrating available patient information, stimulating disease progression based on time-dependent patient risk, and providing statistics of expected outcomes based on alternatives.).
Shiga, as modified in view of: Tran; Bosworth; Mills; and Pacione, to incorporate a step and feature directed to deriving a model for determining health risks from a health study, as taught by Sharma, in order to: (1) provide a rick framework for integrating available patient information; (2) stimulate disease progression based on time-dependent patient risk; and (3) provide statistics of expected outcomes based on alternatives. See Sharma, paragraph [0066]; see also MPEP § 2143 G.

Regarding claim 24,
	- The combination of Shiga, as modified in view of: Tran; Bosworth; Mills; Pacione; and Sharma, teaches the limitations of claim 23 (which claim 24 depends on), as described above.
	- Sharma further teaches a method, comprising:
		- modifying the at least one model for consistency and to predict at least one health-related event within a period of time (Sharma, paragraphs [0059] and [0066]; Paragraph [0059] teaches in order to derive patient-specific anatomic and hemodynamic features from the computational models and use them subsequently for the identification of relevant risk factors and disease-progression models, a comprehensive simulation approach can be utilized.  In addition to generating hemodynamic attributes for the decision support framework, the computational model is used as a tool for non-invasive assessment of surgical procedures on specific patients and for analyzing the effect of surgery on key parameters like wall shear stress and displacement.  This is achieved by appropriately modifying the patient-specific structure model (e.g., to reflect surgical changes) (i.e., modifying the at least one model) together with the boundary conditions, and then simulating the blood flow in the simulated post-operative heart and aorta. At the same time, operational models can also be used to simulate physical stress and exertion conditions, to analyze its effect on the key hemodynamic attributes (i.e., predicting at least one health-related event within a period of time), and to incorporate it into the risk progression model to generally reflect the activity of daily living.  Paragraph [0066] also teaches that the Markov Cycle tree i.e., using the model to predict at least one health-related event within a period of time).).
The motivations and rationales to modify the method taught by Shiga, in view of: Tran; Bosworth; Mills; Pacione; and Sharma, described in the obviousness rejections of claims 1 and 23 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Claims 25 is rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of Shiga et al. (Pub. No. US 2011/0201902), as modified in view of: Tran (Pub. No. 2013/0095459); Bosworth et al. (Pub. No. US 2011/0125680); Mills et al. (Pub. No. 2014/0114680); and Pacione et al. (Pub. No. US 2013/0158367), as applied to claim 1 above, and further in view of:
- Soto et al. (Pub. No. US 2005/0203773).

Regarding claim 25,
	- The combination of Shiga, as modified in view of: Tran; Bosworth; Mills; and Pacione, teaches the limitations of claim 1 (which claim 25 depends on), as described above.
- The combination of Shiga, as modified in view of: Tran; Bosworth; Mills; and Pacione, does not explicitly teach a method, further comprising:
		- combining a plurality of models, each model derived from at least one study, to derive the at least one health risk.
	- However, in analogous art of medical risk systems and methods, Soto teaches a system and method, comprising:
		- combining a plurality of models, each model derived from at least one study, to derive the at least one health risk (Soto, paragraphs [0154] and [0222]; Paragraph [0222] teaches that some configurations of the present invention render model outputs in a variety of graphical and non-graphical formats, including solid bar plots, gradient bar plots, whisker line plots, pie charts, i.e., combining a plurality of models, where the models are each derived for calculating at least one health risk).  Paragraph [0154] teaches that this feature is beneficial for linking medical data to actual health outcomes associated with recommended treatments, which may provide statistical optimization that improves health outcomes for a group of patients that is studied.).
Therefore, it would have been obvious to one of ordinary skill in the art of medical risk systems and methods at the time of the effective filing date of the claimed invention to further modify the method and system taught by Shiga, as modified in view of: Tran; Bosworth; Mills; and Pacione, to incorporate a step and feature directed to combining a plurality of models, where each model is derived for calculating at least on health risk, as taught by Soto, in order to link medical data to actual health outcomes associated with recommended treatments, which may provide statistical optimization that improves health outcomes for a group of patients that is studied. See Soto, paragraph [0154]; see also MPEP § 2143 G.

Claims 26 is rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of Shiga et al. (Pub. No. US 2011/0201902), as modified in view of: Tran (Pub. No. 2013/0095459); Bosworth et al. (Pub. No. US 2011/0125680); Mills et al. (Pub. No. 2014/0114680); Pacione et al. (Pub. No. US 2013/0158367); and Soto et al. (Pub. No. US 2005/0203773), as applied to claim 25 above, and further in view of:
- Iwase et al. (Pub. No. US 2010/0220914).

Regarding claim 26,
	- The combination of Shiga, as modified in view of: Tran; Bosworth; Mills; Pacione; and Soto, teaches the limitations of claim 25 (which claim 26 depends on), as described above.
- The combination of Shiga, as modified in view of: Tran; Bosworth; Mills; Pacione; and Soto, does not explicitly teach a method, wherein:
the plurality of models are combined using probabilistic logic.
- However, in analogous art of medical systems and methods, Iwase teaches a system and method, wherein:
	- the plurality of models are combined using probabilistic logic (Iwase, paragraph [0147]; Paragraph [0147] teaches that an EM algorithm can be used to solve the mixed distribution composed of the secondary function and the Gaussian functions.  In this case, the mixed distribution is regarded as a probability model that combines a polynomial expression and a plurality of Gaussian functions (i.e., combining a plurality of models with a probabilistic model).  Paragraph [0149] teaches that this feature is improving the validity of models.).
	Therefore, it would have been obvious to one of ordinary skill in the art of medical systems and methods at the time of the effective filing date of the claimed invention to further modify the method and system taught by Shiga, as modified in view of: Tran; Bosworth; Mills; Pacione; and Soto, to incorporate a step and feature directed to combining a plurality of models using a probabilistic model, as taught by Iwase, in order to improve the validity of models. See Iwase, paragraph [0149]; see also MPEP § 2143 G.

Claims 27 is rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of Shiga et al. (Pub. No. US 2011/0201902), as modified in view of: Tran (Pub. No. 2013/0095459); Bosworth et al. (Pub. No. US 2011/0125680); Mills et al. (Pub. No. 2014/0114680); Pacione et al. (Pub. No. US 2013/0158367); and Sharma et al. (Pub. No. US 2011/0060576), as applied to claim 23 above, and further in view of:
- Bar-Or et al. (Pub. No. US 2014/0110273).

Regarding claim 27,
	- The combination of Shiga, as modified in view of: Tran; Bosworth; Mills; Pacione; and Sharma, teaches the limitations of claim 23 (which claim 27 depends on), as described above.
- The combination of Shiga, as modified in view of: Tran; Bosworth; Mills; Pacione; and Sharma, does not explicitly teach a method, further comprising:
		- validating, by the at least one processor, the first health score over time.
	- However, in analogous art of health systems and methods, Bar-Or teaches a system and method, comprising:
		- validating, by the at least one processor, the first health score over time (Bar-Or, paragraph [0138]; Paragraph [0138] teaches that in order to determine the trend of the ORP characteristics (i.e., a first health score) in a patient over time, the ORP characteristics value of the subject may be checked every 1 to 6 months after the initial determination (i.e., validating the first health score over time).  Paragraph [0138] further teaches that this feature is beneficial for comparing and determining a trend value of a patient.).
Therefore, it would have been obvious to one of ordinary skill in the art of health systems and methods at the time of the effective filing date of the claimed invention to further modify the method and system taught by Shiga, as modified in view of: Tran; Bosworth; Mills; Pacione; and Sharma, to incorporate a step and feature directed to periodically checking health value trends for a patient, as taught Bar-Or, in order to compare and determine a trend value of a patient. See Bar-Or, paragraph [0138]; see also MPEP § 2143 G.

Claims 28 is rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of Shiga et al. (Pub. No. US 2011/0201902), as modified in view of: Tran (Pub. No. 2013/0095459); Bosworth et al. (Pub. No. US 2011/0125680); Mills et al. (Pub. No. 2014/0114680); and Pacione et al. (Pub. No. US 2013/0158367), as applied to claim 1 above, and further in view of:
- DePetro (Pub. No. US 2013/0080181).

Regarding claim 28,
	- The combination of Shiga, as modified in view of: Tran; Bosworth; Mills; and Pacione, teaches the limitations of claim 1 (which claim 28 depends on), as described above.
- The combination of Shiga, as modified in view of: Tran; Bosworth; Mills; and Pacione, does not explicitly teach a method, wherein:
		- at least one of the received health data or the received extrinsic data is verified by at least one of metadata, a maximum value, and a minimum value.
	- However, in analogous art of health systems and methods, DePetro teaches system and method, wherein:
		- at least one of the received health data or the received extrinsic data is verified by at least one of metadata, a maximum value, and a minimum value (DePetro, paragraphs [0023] and [0041]; Paragraph [0041] teaches that a metadata report 300 may reflect a determination by auditor software module 132 whether to recommend or validate the metadata from the patient and provider (i.e., verifying at least one of the received health data or the received extrinsic data by at least one of metadata, a maximum value, and a minimum value).  Paragraph [0023] teaches that this feature is beneficial for verifying a given healthcare consultation session.).
Shiga, as modified in view of: Tran; Bosworth; Mills; Pacione; and Sharma, to incorporate a step and feature directed to verifying patient metadata, as taught by DePetro, in order to verify a given healthcare consultation session. See DePetro, paragraph [0023]; see also MPEP § 2143 G.

Claims 29 is rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of Shiga et al. (Pub. No. US 2011/0201902), as modified in view of: Tran (Pub. No. 2013/0095459); Bosworth et al. (Pub. No. US 2011/0125680); Mills et al. (Pub. No. 2014/0114680); and Pacione et al. (Pub. No. US 2013/0158367), as applied to claim 1 above, and further in view of:
- Teverovskiy et al. (Pub. No. US 2010/0088264).

Regarding claim 29,
	- The combination of Shiga, as modified in view of: Tran; Bosworth; Mills; and Pacione, teaches the limitations of claim 1 (which claim 29 depends on), as described above.
- The combination of Shiga, as modified in view of: Tran; Bosworth; Mills; and Pacione, does not explicitly teach a method, further comprising:
		- applying, by at least one processor, information from at least one medical study to at least one data model to derive at least one other health risk; and
- determining, as a function of the at least one health risk and the at least one other health risk, a single estimate of a health risk event.
- However, in analogous art of health systems and methods, Teverovskiy teaches a system and method, comprising:
- applying, by at least one processor, information from at least one medical study to at least one data model to derive at least one other health risk (Teverovskiy, paragraph i.e., applying information from at least one medical study to develop a model for predicting health events).  Paragraph [0119] teaches that output of this final model was used to estimate individual future patient risk for PSA recurrence (i.e., using the models to derive at least one other health risk).); and
- determining, as a function of the at least one health risk and the at least one other health risk, a single estimate of a health risk event (Teverovskiy, paragraphs [0056] and [0241]; Paragraph [0241] teaches that a final model was validated with an external cohort consisting of 366 patients.  The final model produced for the validation a CI of 0.82, sensitivity of 96% and specificity of 72% for identifying patients at risk for experiencing prostate cancer recurrence within the first 5 years (i.e., determining a single estimate of a health risk event as a function of the patients derived health risks).  Paragraph [0056] teaches that these features are beneficial for generating predictive models and improving the reliability of predictive power of models.).
	Therefore, it would have been obvious to one of ordinary skill in the art of health systems and methods at the time of the effective filing date of the claimed invention to further modify the method and system taught by Shiga, as modified in view of: Tran; Bosworth; Mills; and Pacione, to incorporate steps and features directed to applying predictive models to predict health risk events, as taught by Teverovskiy, in order to generate predictive models and improving the reliability of predictive power of models. See Teverovskiy, paragraph [0056]; see also MPEP § 2143 G.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over:
-  The combination of Shiga et al. (Pub. No. US 2011/0201902), as modified in view of: Hu et al. (Pub. No. US 2014/0099614); Bosworth et al. (Pub. No. US 2011/0125680); Mills et al. (Pub. No. US 2014/0114680); and Pacione et al. (Pub. No. US 2013/0158367), as applied to claim 10, and further in view of:
- Sharma et al. (Pub. No. US 2011/0060576).

	Regarding claim 30,
- The combination of Shiga, as modified in view of: Hu; Bosworth; Mills; and Pacione, teaches the limitations of claim 10 (which claim 30 depends on), as described above.
- The combination of Shiga, as modified in view of: Hu; Bosworth; Mills; and Pacione, does not explicitly teach a system, wherein the processor is further arranged to execute additional code to configure the processor to:
	- derive at least one model from at least one study to determine the at least one health risk (Sharma, paragraph [0066]; Paragraph [0066] teaches that patient-specific disease progression and risk stratification is performed based on the patient-specific phenotypic, anatomic, and hemodynamic parameters derived from the patient-specific 4D model (using a model to determine at least one health risk).  Further, paragraph [0066] teaches that the models can be studies under various condition (i.e., the models are derived from at least one study), such as normal operation, after simulated surgical intervention, and under simulated stress conditions.); and
	- modify the at least one model for consistency and to predict at least one health-related event within a period of time (Sharma, paragraphs [0059] and [0066]; Paragraph [0059] teaches in order to derive patient-specific anatomic and hemodynamic features from the computational models and use them subsequently for the identification of relevant risk factors and disease-progression models, a comprehensive simulation approach can be utilized.  In addition to generating hemodynamic attributes for the decision support framework, the computational model is used as a tool for non-invasive i.e., modifying the at least one model) together with the boundary conditions, and then simulating the blood flow in the simulated post-operative heart and aorta. At the same time, operational models can also be used to simulate physical stress and exertion conditions, to analyze its effect on the key hemodynamic attributes (i.e., predicting at least one health-related event within a period of time), and to incorporate it into the risk progression model to generally reflect the activity of daily living.  Paragraph [0066] teaches that the Markov Cycle tree models can be used for both disease progression and risk stratification as a function of time (i.e., using the model to predict at least one health-related event within a period of time).  Paragraph [0066] also teaches that these features are beneficial for providing a rick framework for integrating available patient information, stimulating disease progression based on time-dependent patient risk, and providing statistics of expected outcomes based on alternatives.).
	Therefore, it would have been obvious to one of ordinary skill in the art of health systems and methods at the time of the effective filing date of the claimed invention to further modify the method and system taught by Shiga, as modified in view of: Hu; Bosworth; Mills; and Pacione, incorporate a steps and features directed to deriving a model for determining health risks from a health study and modifying the model to predict a health event, as taught by Sharma, in order to: (1) provide a rick framework for integrating available patient information; (2) stimulate disease progression based on time-dependent patient risk; and (3) provide statistics of expected outcomes based on alternatives. See Sharma, paragraph [0066]; see also MPEP § 2143 G.

Claims 31 is rejected under 35 U.S.C. 103 as being unpatentable over:
-  The combination of Shiga et al. (Pub. No. US 2011/0201902), as modified in view of: Hu et al. (Pub. No. US 2014/0099614); Bosworth et al. (Pub. No. US 2011/0125680); Mills et al. (Pub. No. US 2014/0114680); and Pacione et al. (Pub. No. US 2013/0158367), as applied to claim 10, and further in view of:
- Soto et al. (Pub. No. US 2005/0203773).

Regarding claim 31,
- The combination of Shiga, as modified in view of: Hu; Bosworth; Mills; and Pacione, teaches the limitations of claim 10 (which claim 31 depends on), as described above.
- The combination of Shiga, as modified in view of: Hu; Bosworth; Mills; and Pacione, does not explicitly teach a system, wherein the processor is further arranged to execute additional code to configure the processor to:
		- combine a plurality of models, each model derived from at least one study, to derive the at least one health risk.
	- However, in analogous art of medical risk systems and methods, Soto teaches a system and method, comprising:
		- combine a plurality of models, each model derived from at least one study, to derive the at least one health risk (Soto, paragraphs [0154] and [0222]; Paragraph [0222] teaches that some configurations of the present invention render model outputs in a variety of graphical and non-graphical formats, including solid bar plots, gradient bar plots, whisker line plots, pie charts, and/or digital LED-style displays, which can be user-selectable.  Output from multiple models can be grouped onto a single plot to facilitate inter-model comparisons (for example, stroke risk with angioplasty versus bypass surgery) (i.e., combining a plurality of models, where the models are each derived for calculating at least one health risk).  Paragraph [0154] teaches that this feature is beneficial for linking medical data 
Therefore, it would have been obvious to one of ordinary skill in the art of medical risk systems and methods at the time of the effective filing date of the claimed invention to further modify the method and system taught by Shiga, as modified in view of: Hu; Bosworth; Mills; and Pacione, to incorporate a step and feature directed to combining a plurality of models, where each model is derived for calculating at least on health risk, as taught by Soto, in order to link medical data to actual health outcomes associated with recommended treatments, which may provide statistical optimization that improves health outcomes for a group of patients that is studied. See Soto, paragraph [0154]; see also MPEP § 2143 G.

Prior Art Made of Record and Not Relied Upon
The following prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
- Ricks et al. (Pub. No. US 2014/0324443): Ricks discloses a method for scoring an individual’s overall health and wellness, using such health related information as the user’s weight, body fact percentage, blood pressure, heart rate, body temperature, calorie consumption, exercise activity, sleep measurements, etc. See Ricks, Abstract and paragraph [0066].  Health scores are presented via a website and/or mobile application. See Ricks, paragraph [0078].  Ricks further discloses that, in some stances, only the overall health score is presented, and in other instances, the individual is presented with a report card type format, including scores in each of two or more health categories and the overall health score. See id.  Still further, Ricks discloses that its interfaces may display health measurements and provide related information in an easy-to-understand form. See Ricks, paragraph [0065].  The website or mobile application can be secured and require user authentication, such as via a user login prior to providing access to user health measurements and information. See id.
Oswald et al. (Pub. No. US 2014/0316801): Oswald discloses a system and method for increasing user engagement with health by: providing health programs for users to select; receiving data related to a users’ health progress in a selected health program; and determining a user’s status in the selected health program. See Oswald, Abstract.  Oswald further discloses that it is old and well-known that privacy is of great concern to users of health-related applications. See Oswald, paragraph [0088].  Users are able to control access to their health related information using a privacy control dialog box, which restricts which data is stored and shared with third parties. See Oswald, paragraphs [0088]-[0092].
- Sillay et al. (Pub. No. US 2014/0257047): Sillay discloses a method and system for health data collection and sharing utilizing mobile telecommunications devices and social networking features. See Sillay, paragraph [0001].  Sillay further discloses that it is old and well-known in the art of health data collection systems and method to use a secure central server to store the health related and non-health related data of users. See Sillay, paragraph [0175].  Sillay discloses that security protocols, such as the use of authentication and encryption methods, are well-known in the art of health data collection systems and are preferably used to ensure privacy, protection of sensitive data, appropriate levels of authorization to data, and non-repudiation of access to, modification of, or change of access rights to any protected sensitive data. See Sillay, paragraph [0195].  For example, Sillay further discloses that certificates associated with Client Interface Devices, Servers, other computer systems, and the individuals (individuals diagnosed with a disease, representatives, and care givers such as clinical or medical staff) ensure appropriate access control and proper identification of individuals and entities that access the data in this manner.  Logs maintained by Client Interface Devices, Servers, and other computers or computer systems and logging facilities implemented by stored programs within these devices, servers, and computers or computer systems ensure the proper maintenance of audit trails to support detection of data or data rights misuse and verification that appropriate access rights were granted prior to data access.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Akogyeram II whose telephone number is (571) 272-0464.  The examiner can normally be reached on Monday - Friday, between 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 
Official replies to this Office action may now be submitted electronically by registered
users of the EFS-Web system. Information on EFS-Web tools is available on the Internet at:
http://www.uspto.gov/patents/processlfi!elefslguidance/index.isp. An EFS-Web Quick-Start
Guide is available at: http://www.uspto.gov/ebc/portallefslquick-start.pdf.
Alternatively, official replies to this Office Action may still be submitted by any one of fax, mail, or hand delivery.
Faxed replies should be directed to the central fax at (571) 273-8300.
Mailed replies should be addressed to:
United States Patent and Trademark Office:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria, VA 22313-1450
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314

/N.A.A./Examiner, Art Unit 3686

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686